The application for writ of error is refused. In entering this order, we approve the decision of the Court of Civil Appeals that the evidence shows a consideration for the substitute contract, but we do not approve the action of the Court of Civil Appeals in reversing the trial court's judgment and rendering judgment in favor of appellees in that court. There being no appeal by appellees and no cross assignments being filed by them, the judgment of the Court of Civil Appeals on the appeal by appellant, should have been one of affirmance and not of reversal and rendition in favor of appellees. The application for writ of error, however, contains no assignment presenting this question.
Opinion delivered June 7, 1939. *Page 324